Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 01/18/2021 has been entered.  Claims 1-2, 5-8, 11, 13-19, and 21-24 remain pending.  Claims 3-4, 9-10, 12, and 20 have been cancelled.  Claims 21-24 have been withdrawn from consideration.  

Response to Arguments
Applicant's arguments filed 01/18/2021 have been fully considered but they are not persuasive. The amendments to the claims have changed the scope of the claims necessitating new or modified grounds of rejection.  Please see new or modified grounds of rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1, 7, 13, 14, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5555721 to Bourneuf in view of US 6155777 to Aschenbruck in further view of US 20090301102 to Clemen.
(a) Regarding claim 1: 
(i) Bourneuf discloses a gas turbine engine (see title) centrifugal (centrifugal impeller 32) compressor (14) diffuser (42) comprising: 
an annular diffuser housing (fore and aft walls of diffuser 42, Fig 2), 
diffuser vanes (axially extending portions between fore and aft walls of diffuser 42 extending to outlet 78, Col 3 Lns 40-43; at least two sets of two mirrored about axis of rotation 28, Fig 2; see image below) axially extending between a forward wall and an aft wall of the diffuser housing (Fig 2), 
a plurality of diffuser flow passages (space between diffuser vanes, Fig 2) extending through the housing (Fig 2) and spaced about a circumference of the housing (passages mirrored about axis of rotation 28, Fig 2), and 
the diffuser flow passages bounded by the diffuser vanes and the forward and aft walls (shown as the encapsulated space between vanes and fore/aft walls, Fig 2).

    PNG
    media_image1.png
    359
    769
    media_image1.png
    Greyscale


Bourneuf does not explicitly disclose: 
a diffuser boundary layer bleed that includes boundary layer bleed apertures disposed through at least one of the forward wall or the aft wall for bleeding diffuser bleed flow from a diffuser boundary layer in each of the diffuser flow passages, nor 
wherein each of the boundary layer bleed apertures being a slot bounded by an upstream facing wall and a downstream facing wall formed in the respective forward wall or aft wall.
(iii) Aschenbruck is also in the field of diffusers (see title) and teaches: 
a bladed diffuser (20) comprising diffuser flow passages defined between blades (3), a forward wall (20.1), and an aft wall (20.2) of the diffuser wherein 
a diffuser boundary layer bleed that includes boundary layer bleed apertures (openings 6.2/6.3) disposed through at least one of the forward wall or the aft wall (Figs 2/3) located near a pressure side of the blades such that the diffuser boundary layer bleed bleeds boundary layer cooling air (Col 1 Lns 49-53) into a radially outer cavity located forward of the forward wall (Fig 2), and 
wherein each of the boundary layer bleed apertures is a slot (Col 2 Lns 63-65) including upstream and downstream facing walls (Figs 2/3).  
(iii) It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the diffuser as disclosed by Bourneuf to include a diffuser boundary layer bleed as taught by Aschenbruck for the purpose of improving efficiency (Col 1 Lns 54-62). 
(iv) The proposed combination does not explicitly teach the downstream facing wall canted at an acute cant angle with respect to a forward surface of the forward wall and 
(v) Clemen is also in the field of compressor bleed (see title, Par 0003) and teaches:
boundary layer bleed apertures (bleed air tapping device 6, recesses 12) located in a forward wall (casing 1) comprising a forward surface (surface 18, Figs 4/6/8-9), 
the boundary layer bleed apertures comprising an upstream facing wall (wall comprising leading edge 14, Figs 4/8; or leading edge 16, Figs 6/9) and a downstream facing wall (trailing edge 15, Figs 4/8; or trailing edge 17, Figs 6/9), 
a downstream diffuser airflow direction (flow direction x, Fig 7), and 
wherein the downstream facing wall is canted at an acute angle (Figs 4/6/8-9) with respect to the forward surface of the forward wall and to a downstream diffuser airflow direction (Figs 4/6-9). 
(vi) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the downstream facing wall as taught by the proposed combination to be angled as taught by Clemen for the purpose of minimizing pressure loss and maximizing efficiency (Par 0008) by allowing flow to enter the boundary layer bleed apertures without disturbance (Par 0010). 
(b) Regarding claim 7: 
(i) Bourneuf discloses a gas turbine engine (see title) centrifugal (centrifugal impeller 32) compressor (14) comprising: 
an annular centrifugal compressor impeller (32), 
a diffuser (42) annularly surrounding the impeller (Fig 2), 
a plurality of diffuser flow passages extending through a housing (fore and aft walls of diffuser 42, Fig 2) of the diffuser and spaced about a circumference of the housing (at least two passages shown mirrored about axis of rotation 28, Fig 2), 
each of the passages including a throat section (any passage must have section of minimum cross sectional area), and 
the diffuser flow passages circumferentially bounded by diffuser vanes extending axially between forward and aft walls of the diffuser (Fig 2).
(ii) Bourneuf does not explicitly disclose: 
a diffuser boundary layer bleed for bleeding diffuser bleed flow from a diffuser boundary layer in each of the diffuser flow passages, wherein 
the diffuser boundary layer bleed includes boundary layer bleed apertures disposed through at least one of the forward wall or the aft wall; and 
wherein the boundary layer bleed apertures each include a slot including upstream and downstream facing walls.
(iii) Aschenbruck is also in the field of diffusers (see title) and teaches: 
a bladed diffuser (20) comprising diffuser flow passages defined between blades (3),
a forward wall (20.1), and an aft wall (20.2) of the diffuser wherein 
a diffuser boundary layer bleed that includes boundary layer bleed apertures (openings 6.2/6.3) disposed through at least one of the forward wall or the aft wall (Figs 2/3) located near a pressure side of the blades such that the diffuser boundary layer bleed bleeds boundary layer cooling air (Col 1 Lns 49-53) into a radially outer cavity located forward of the forward wall (Fig 2), and 
wherein each of the boundary layer bleed apertures is a slot (Col 2 Lns 63-65) including upstream and downstream facing walls (Figs 2/3).  

(iv) The proposed combination does not explicitly teach the downstream facing wall canted at an acute cant angle with respect to a forward surface of the forward wall and to a downstream diffuser airflow direction. 
(v) Clemen is also in the field of compressor bleed (see title, Par 0003) and teaches:
boundary layer bleed apertures (bleed air tapping device 6, recesses 12) located in a forward wall (casing 1) comprising a forward surface (surface 18, Figs 4/6/8-9), 
the boundary layer bleed apertures comprising an upstream facing wall (wall comprising leading edge 14, Figs 4/8; or leading edge 16, Figs 6/9) and a downstream facing wall (trailing edge 15, Figs 4/8; or trailing edge 17, Figs 6/9), 
a downstream diffuser airflow direction (flow direction x, Fig 7), and 
wherein the downstream facing wall is canted at an acute angle (Figs 4/6/8-9) with respect to the forward surface of the forward wall and to a downstream diffuser airflow direction (Figs 4/6-9). 
(vi) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the downstream facing wall as taught by the proposed combination to be angled as taught by Clemen for the purpose of minimizing pressure loss and maximizing efficiency (Par 0008) by allowing flow to enter the boundary layer bleed apertures without disturbance (Par 0010).
(vii) Bourneuf does not explicitly disclose the location of the diffuser flow passage throat and therefore does not explicitly disclose wherein the diffuser flow passage has a 
(c) Regarding claim 13: 
(i) The proposed combination further teaches a radial clearance (Bourneuf: Col 3 Lns 61-67) between an impeller tip of the impeller and an annular inlet of the diffuser (Bourneuf: Fig 2), a means (Bourneuf: cavity 106) for mixing impeller bleed flow (Bourneuf: impeller tip forward bleed flow 104) from the radial clearance with the diffuser bleed flow from the boundary layer bleed apertures (cavity 106 as disclosed by Bourneuf collects tip forward bleed flow, Col 4 Lns 1-2, and as modified with diffuser boundary bleed apertures as taught by Aschenbruck in the rejection of claim 7 the two boundary layer bleed flows would be mixed therein) for providing turbine cooling air and flowing the turbine cooling air to a turbine (Bourneuf: Col 4 Lns 1-4).
(ii) Under 35 USC 112(f), the “means for mixing impeller bleed flow” are being interpreted as a manifold as described in Paragraph [0040] of the present application.
(d) Regarding claim 14: 
(i) The proposed combination further teaches each of the boundary layer bleed apertures being a slot (Aschenbruck: slots 6.2/6.3, Col 1 Lns 44-46) including a downstream facing wall angled or canted at an acute cant angle with respect to a downstream diffuser airflow direction in each of the diffuser flow passages respectively (Aschenbruck: Fig 3).


claim 17: 
(i) Bourneuf further discloses: 
a radial clearance (Col 3 Lns 61-67) between an impeller tip of the impeller and an annular inlet of the diffuser (Fig 2), 
the radial clearance in fluid communication with a radially inner manifold (impeller tip forward bleed flow 104 first enters an unlabeled manifold, located radially inner of manifold 106, with an unlabeled radially outer aperture through which impeller tip forward bleed flow 104 leaves the unlabeled manifold and flows into the relatively radially outer manifold 106, Fig 2). 
(ii) The proposed combination further teaches: 
the boundary layer bleed apertures in flow communication with a radially outer manifold (as described in the rejection of claim 7 above the boundary layer bleed apertures as taught by Aschenbruck exit into a radially outer manifold , Fig 2, which when used to modify Bourneuf would exit into radially outer manifold 106 of Bourneuf), 
the radially inner manifold in fluid communication with the radially outer manifold (unlabeled aperture fluidly connects a radially inner unlabeled manifold with a relatively radially outer manifold 106) such that the impeller bleed flow flows into the radially outer manifold (Bourneuf: Fig 2) and mixes with the diffuser bleed flow (as both impeller tip forward bleed flow 104 as disclosed by Bourneuf and diffuser boundary layer cooling air as taught by the combined teachings of Bourneuf as modified by Aschenbruck would collect in manifold 106 of Bourneuf, the flows must mix in order to exit manifold 106 through an unlabeled port, Fig 2, and external piping) to form turbine cooling air (Bourneuf: Col 4 Lns 1-4), and 
means for flowing turbine cooling air out of the radially outer manifold (Bourneuf: external piping, Col 4 Lns 1-4).
(iii) Under 35 USC 112(f), the “means for flowing turbine cooling air out of the radially outer manifold” are being interpreted as a port as described in Paragraph [0040] of the present application.
(f) Regarding claim 18: 
(i) The proposed combination further teaches each of the boundary layer bleed apertures being a slot (Aschenbruck: slots 6.2/6.3, Col 1 Lns 44-46) including a downstream facing wall angled or canted at an acute cant angle with respect to a downstream diffuser airflow direction in each of the diffuser flow passages respectively (Aschenbruck: Fig 3).

Claim 2, 5, 6, 8, 11, 15, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5555721 to Bourneuf in view of US 6155777 to Aschenbruck in further view of US 20090301102 to Clemen in even further view of US 8474266 to Berry.
(a) Regarding claim 2: 
(i) The proposed combination further teaches the diffuser boundary layer bleed configured for bleeding the diffuser bleed flow from the diffuser boundary layer at a position located near a pressure side of the diffuser vane in each of the diffuser flow passages (Aschenbruck: Fig 3) but does not explicitly teach wherein bleeding the diffuser bleed flow from a diffuser boundary layer located downstream of a throat section.
(ii) Berry is also in the field of diffusers (see title) and teaches a diffuser (106) downstream of a compressor (Fig 1) in a gas turbine (see title), the diffuser having a throat (section downstream of compressor which has minimum cross sectional area, Fig 
(iii) It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the diffuser as taught by the proposed combination to have the diffuser boundary layer bleed located downstream of the throat as taught by Berry for the purpose of improving the diffuser pressure-recovery coefficient (Col 2 Lns 8-11) as well as preventing separation of the flow from the wall and aerodynamic instability (Col 1 Lns 10-18).  
(b) Regarding claims 5 & 6: 
(i) The proposed combination further teaches each of the boundary layer bleed apertures being a slot (Aschenbruck: slots 6.2/6.3, Col 1 Lns 44-46) including a downstream facing wall angled or canted at an acute cant angle with respect to a downstream diffuser airflow direction in each of the diffuser flow passages respectively (Aschenbruck: Fig 3).
(ii) The proposed combination does not explicitly teach the boundary layer bleed apertures positioned or located downstream of throat sections (Aschenbruck: not explicitly disclosed by Aschenbruck but suggested in Fig 3 as leading edges of blades 3) of the diffuser flow passages near pressure sides of the diffuser vanes (Aschenbruck: Fig 3).
(iii) Berry is also in the field of diffusers (see title) and teaches a diffuser (106) downstream of a compressor (Fig 1) in a gas turbine (see title), the diffuser having a throat (section downstream of compressor which has minimum cross sectional area, Fig 1) and a diffuser boundary layer bleed (bleed air duct 120, Col 1 Lns 10-18) located downstream of the throat (Fig 1). 

(c) Regarding claim 8: 
(i) The proposed combination further teaches the diffuser boundary layer bleed configured for bleeding the diffuser bleed flow from the diffuser boundary layer at a position located near a pressure side of the diffuser vane in each of the diffuser flow passages (Aschenbruck: Fig 3) but does not explicitly teach wherein bleeding the diffuser bleed flow from a diffuser boundary layer located downstream of a throat section.
(ii) Berry is also in the field of diffusers (see title) and teaches a diffuser (106) downstream of a compressor (Fig 1) in a gas turbine (see title), the diffuser having a throat (section downstream of compressor which has minimum cross sectional area, Fig 1) and a diffuser boundary layer bleed (bleed air duct 120, Col 1 Lns 10-18) located downstream of the throat (Fig 1). 
(iii) It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the diffuser as taught by the proposed combination to have the diffuser boundary layer bleed located downstream of the throat as taught by Berry for the purpose of improving the diffuser pressure-recovery coefficient (Col 2 Lns 8-11) as well as preventing separation of the flow from the wall and aerodynamic instability (Col 1 Lns 10-18).  

claim 11: 
(i) The proposed combination suggests but does not explicitly teach the boundary layer bleed apertures positioned or located downstream of throat sections (Aschenbruck: not explicitly disclosed by Aschenbruck but suggested in Fig 3 as leading edges of blades 3) of the diffuser flow passages near pressure sides of the diffuser vanes (Aschenbruck: Fig 3).
(ii) Berry is also in the field of diffusers (see title) and teaches a diffuser (106) downstream of a compressor (Fig 1) in a gas turbine (see title), the diffuser having a throat (section downstream of compressor which has minimum cross sectional area, Fig 1) and a diffuser boundary layer bleed (bleed air duct 120, Col 1 Lns 10-18) located downstream of the throat (Fig 1). 
(iii) It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the diffuser as taught by the proposed combination to have the diffuser boundary layer bleed located downstream of the throat as taught by Berry for the purpose of improving the diffuser pressure-recovery coefficient (Col 2 Lns 8-11) as well as preventing separation of the flow from the wall and aerodynamic instability (Col 1 Lns 10-18).
(e) Regarding claims 15 & 16: 
(i) The proposed combination further teaches each of the boundary layer bleed apertures being a slot (Aschenbruck: slots 6.2/6.3, Col 1 Lns 44-46) including a downstream facing wall angled or canted at an acute cant angle with respect to a downstream diffuser airflow direction in each of the diffuser flow passages respectively (Aschenbruck: Fig 3).

(iii) Berry is also in the field of diffusers (see title) and teaches a diffuser (106) downstream of a compressor (Fig 1) in a gas turbine (see title), the diffuser having a throat (section downstream of compressor which has minimum cross sectional area, Fig 1) and a diffuser boundary layer bleed (bleed air duct 120, Col 1 Lns 10-18) located downstream of the throat (Fig 1). 
(iv) It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the diffuser as taught by the proposed combination to have the diffuser boundary layer bleed located downstream of the throat as taught by Berry for the purpose of improving the diffuser pressure-recovery coefficient (Col 2 Lns 8-11) as well as preventing separation of the flow from the wall and aerodynamic instability (Col 1 Lns 10-18).  
(f) Regarding claim 19: 
(i) The proposed combination further teaches the boundary layer bleed apertures positioned or located near pressure sides of the diffuser vanes (Aschenbruck: Fig 3) but does not explicitly teach the boundary layer bleed apertures positioned or located downstream of throat sections.
(ii) Berry is also in the field of diffusers (see title) and teaches a diffuser (106) downstream of a compressor (Fig 1) in a gas turbine (see title), the diffuser having a throat (section downstream of compressor which has minimum cross sectional area, Fig 
(iii) It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the diffuser as taught by the proposed combination to have the diffuser boundary layer bleed located downstream of the throat as taught by Berry for the purpose of improving the diffuser pressure-recovery coefficient (Col 2 Lns 8-11) as well as preventing separation of the flow from the wall and aerodynamic instability (Col 1 Lns 10-18).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN A PRUITT whose telephone number is (571)272-8383.  The examiner can normally be reached on T-F 8:30am - 6:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JUSTIN A PRUITT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745